On 23 July 1993, plaintiff underwent oral surgery to remove an impacted tooth. This surgery was performed on defendant's premises by an oral surgeon under its employ. Following this procedure, plaintiff was left with permanent numbness in the area of his right, lower lip and gum and in his chin. As the result of this permanent numbness, plaintiff bites his tongue and the inside of his mouth, has difficulty drinking from a glass and at times drools.
Given his incarceration, plaintiff faced the difficult, if not impossible task, of obtaining the medical records and expert testimony from other physicians which would be necessary to prove his claim. Without expressing an opinion regarding the merits of plaintiff's claim, the logistical and procedural impossibility of him even having a chance of proving his case is patently unfair and not reflective of the interests of justice. In my opinion, procedural mechanisms should be put in place to ensure that someone in plaintiff's position has a fair opportunity to pursue their claim.
For the foregoing reasons, I respectfully dissent from the majority's Decision and Order, although under the law, their decision is technically correct based upon the evidence plaintiff was able to present.
                                  S/_____________ CHRISTOPHER SCOTT COMMISSIONER